Citation Nr: 1813085	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  18-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho




THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back injury.  




ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1962 to September 1962, with reserve service from December 1961 to November 1967 with additional periods of ACDUTRA.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a low back injury on de novo review is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A March 2013 decision denied the Veteran's claim of service connection for a low back injury; the Veteran submitted a timely Notice of Disagreement (NOD) to the rating decision; however, he withdrew the appeal in April 2013, and he did not submit new and material evidence within a year of the issuance of the rating decision.  

2.  Evidence received since the March 2013 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back injury; and raises a reasonable possibility of substantiating such claim.






CONCLUSIONS OF LAW

1.  The March 2013 decision that denied a claim for service connection for a low back injury is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

2.  New and material evidence has been received, and the claim for service connection for a low back injury is reopened.  38 U.S.C. § 5108; 38 C.F.R.               § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103, 5103A, 5108; 38 C.F.R. §§ 3.156.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision for the portion of the claim being decided herein.

Legal Standards and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.           § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 
38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran contends that he is entitled to service connection for a low back injury.  The Veteran's claim was denied in March 2013 based on a finding that there was no indication that the Veteran's condition was incurred in service.  The Veteran filed a timely Notice of Disagreement (NOD), but subsequently submitted a VA Form 21-4138, Statement in Support of Claim, indicating that he no longer wished to appeal the decision.  Further, he did not submit new and material evidence within a year of the rating decision.  Therefore, the March 2013 decision is final as to the denial of service connection for a low back injury.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Thereafter, the Veteran filed a petition to reopen the claim in May 2014.  An August 2016 rating decision declined to reopen the claim.  However, regardless of the RO's determination, the Board must consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369; Barnett v. Brown, 83 F.3d 1380, 1383.

The evidence of record at the time of the March 2013 decision consisted of the Veteran's VA Form 21-526, Application for Compensation/Pension, the Veteran's DD-214, Enlistment and Separation documents for the Veteran's National Guard Service, service treatment records (STRs) for the period of March 1962 to September 1962, a line of duty report for an unrelated wrist injury in 1963, and the Veteran's lay statement detailing the alleged low back injury.  

The evidence associated with the claims file after the March 2013 decision includes a May 2014 lay statement from the Veteran's wife, detailing a more precise estimate of the date of the Veteran's back injury, lay statements from the Veteran's children and grandchildren, medical treatment records from the Social Security Administration, and VA treatment records.  

The May 2014 lay statement from the Veteran's wife details that the Veteran injured his back in the summer or early fall of 1963.  The May 2014 lay statement is new, in that it was not previously of record.  The March 2013 decision denied the Veteran's claim on the basis of no "competent or sufficient" evidence of an in-service event or nexus between service and the current injury.  The Veteran's wife's May 2014 lay statement provides competent evidence regarding her observations of the Veteran around the time of the alleged injury to his back and that it occurred while he was on training with the California National Guard.  Therefore, as the lack of credible and competent evidence of an in-service event was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. 110. 

New and material evidence has been received to reopen the claim for service connection for a low back injury, and reopening the claim is warranted.  38 C.F.R.   § 3.156(a).  


ORDER

New and material evidence having been received, the claim for service connection for a low back injury is reopened; to this extent only, the appeal is granted.  


REMAND

Having reopened the Veteran's claim for service connection for a low back injury, the Board finds that further development is necessary prior to appellate review.  The August 2016 rating decision denied the Veteran's claim due to a lack of "competent and sufficient" evidence to establish a link between the Veteran's medical condition and his military service.  

The Board notes that prior to any grant of benefits, the Veteran's duty status must be determined.  Evidence of record indicates that the Veteran was a member of the California Army National Guard from December 1961 to November 1967 with a verified period of ACDUTRA from March 1962 to September 1962.  As the alleged in-service injury appears to have occurred outside of the window of his verified period of ACDUTRA, in adjudicating the claim the Board must also determine whether or not the Veteran was on ACDUTRA or INACDUTRA at the time of the alleged low back injury.  The Veteran's military personnel records which may contain information regarding any additional periods of ACDUTRA/INACDUTRA are not of record.  Therefore, upon remand, the AOJ must obtain and associate them with the Veteran's file.  

Next, the Veteran asserts that he injured his low back while on training maneuvers at Fort Hunter Liggett in northern California when he fell while inside a tank that stopped abruptly.  The Veteran contends that he was removed from the tank, taken to a hospital (potentially the hospital at Camp Roberts), where he received X-rays of his back, and was treated for approximately ten days.  The Veteran's wife's May 2014 lay statement largely corroborated this version of events.  However, her statement indicated that the Veteran may have been treated at the hospital at Fort Ord.  Unfortunately, Fort Ord was shut down in 1994 by the US Army.  However, it is possible that hospital records were maintained as the Army post was part of the Base Realignment and Closure program, which combines Army resources for efficiency and effectiveness.  As the record currently contains no injury or incident report, no hospital records, no treatment records, or the alleged X-ray reports related to a back injury, upon remand the AOJ must attempt to retrieve those documents from the appropriate facility.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  As such, an attempt to locate the missing STRs should be undertaken.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Follow all appropriate procedures to obtain the Veteran's full military personnel records, to include any records regarding any periods of ACDUTRA and INACDUTRA between December 1961 and November 1967.  

Also, follow all appropriate procedures to obtain any missing STRs and hospital records related to the alleged low back injury in 1963.  This specifically includes any injury or incident reports and all records of treatment for a low back injury in the summer or early fall of 1963, from the hospital at Camp Roberts, the hospital at Fort Hunter Liggett, and any identified repository or storage facility for the now-closed hospital at Fort Ord, as well as any X-ray reports or subsequent treatment for the low back injury.  

All attempts to obtain these records should be documented in the Veteran's file and the Veteran must be notified of any inability to obtain the records in accordance with 38 C.F.R. § 3.159(e).

2.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  If the benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


